277 S.W.3d 887 (2009)
In the ESTATE OF: Donald Lee VERDUGHT, Jr., Deceased, and Diana R. Verdught, Personal Representative of the Estate of Donald Lee Verdught, Jr., Appellant,
v.
Kenneth K. SOWERS and Janie L. Sowers, Respondents.
No. ED 91193.
Missouri Court of Appeals, Eastern District, Division Four.
March 10, 2009.
Arthur D. Peppard, Memphis, MO, for Appellant.
Kenneth K. Sowers and Janie L. Sowers, Alexandria, pro se.
Before NANNETTE A. BAKER, C.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Donald Lee Verdught, Jr., (Deceased) and Diana R. Verdught, as Personal Representative of the Estate of Deceased, appeals from the trial court's Findings of Fact, Conclusions of Law, and Judgment (judgment) in favor of Kenneth K. Sowers *888 and Janie L. Sowers on their Petition for Authority to Complete Real Estate Transaction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).